Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 19, 2016                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  154316 (25)                                                                               David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                              Joan L. Larsen,
  STEVEN CARTER,                                                                                        Justices


                Plaintiff-Appellant,                         SC: 154316
                                                             COA: 331883
  v

  GUS HARRISON CORRECTIONAL
  FACILITY WARDEN,

                 Defendant-Appellee.
  ___________________________________
        On order of the Chief Justice, plaintiff’s motion for reconsideration of the August
  24, 2016 order requiring an initial partial filing fee is granted. Ordinarily, MCL
  600.2963(8) would preclude plaintiff from seeking leave to appeal in this Court because
  of an inability to provide the initial partial fee. However, applying that statutory section
  to bar plaintiff from initiating an application for leave to appeal from the original
  complaint for habeas corpus filed in the court of appeals would violate the Equal
  Protection Clause of the Fourteenth Amendment. Smith v Bennett, 365 U.S. 708; 81 S. Ct.
895; 6 L. Ed. 2d 39 (1961).

         The Clerk shall furnish two copies of this order to plaintiff. Plaintiff has 21 days
  from the certification of this order to submit one of those copies to this Court. By doing
  that, plaintiff becomes responsible for paying the $375 filing fee. MCL 600.2963.
  Failure to timely submit the order will result in the appeal not being docketed in this
  Court. The Clerk shall retain plaintiff’s pleadings until he timely submits the order or the
  21-day period for doing so has expired.

          Plaintiff is not required to pay an initial partial fee at the time he submits the order
  to this Court. The Department of Corrections is directed to collect amounts equal to 50
  percent of the deposits made to plaintiff’s account each month and remit $375 to this
  Court when that full amount is collected. Plaintiff may not file further appeals in this
                                                                                                               2

       Court from civil cases initiated by him until the entry fee in this appeal is paid in
full. MCL 600.2963(8).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 19, 2016
        jam
                                                                             Clerk